Examiner Amendment, Comment and Reasons for Allowance 

Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend the claims as follows:
1. A flow control apparatus comprising: 
a guide housing having one or more ports extending therethrough and a guide bore; 
a breakable bond; and 
a platform having a lower surface and an upper surface, one or more pistons extending from the upper surface, and a guide projection extending into the guide bore in a first bonded configuration, the breakable bond being between the guide housing and the guide projection, the platform transitionable from 
the first bonded configuration wherein the one or more pistons are at least partially received in the one or more ports of the guide housing, thereby fluidically sealing the one or more ports, the platform being restrained from movement relative the guide housing by the breakable bond, to 
a breaking configuration wherein the platform is moveable a predetermined distance axially with respect to the height of the piston toward the guide housing upon experiencing a predetermined pressure upon the lower surface of the platform sufficient to break the breakable bond, thereafter to 
an opening configuration wherein the platform is moved a second predetermined distance axially with respect to the height of the piston away from the guide housing and the one or more pistons are displaced from the one or more ports upon experiencing a second predetermined pressure upon the upper surface of the platform, thereby fluidically opening the one or more ports, and thereafter to 
a misaligned configuration wherein the platform is displaced with respect to the guide housing and wherein the one or more pistons are misaligned with respect to the one or more ports.

7. A method for opening a plurality of ports comprising: 
(a) embedding one or more flow control devices in a tubular, wherein the one or more flow control devices each comprise 
a guide housing having one or more ports of the plurality of ports extending therethrough and a guide bore, 
a breakable bond, and 
a platform having a lower surface and an upper surface, one or more pistons extending from the upper surface, and a guide projection extending into the guide bore, the breakable bond being between the guide housing and the guide projection, the platform transitionable from 
a first bonded configuration wherein the one or more pistons are at least partially received in the one or more ports of the guide housing, thereby fluidically sealing the one or more ports, the platform being restrained from movement relative the guide housing by the breakable bond, to 
a breaking configuration wherein the platform is moveable a predetermined distance axially with respect to the height of the piston toward the guide housing upon experiencing a predetermined pressure upon the lower surface of the platform sufficient to break the breakable bond, thereafter to 
an opening configuration wherein the platform is moved a second predetermined distance axially with respect to the height of the piston away from the guide housing and the one or more pistons are displaced from the one or more ports upon experiencing a second predetermined pressure upon the upper surface of the platform, thereby fluidically opening the one or more ports, and thereafter to 
a misaligned configuration wherein the platform is displaced with respect to the guide housing and wherein the one or more pistons are misaligned with respect to the one or more ports, 
(b) applying a predetermined pressure within the tubular; 
(c) breaking the breakable bond on the guide housing and the platform with the one or more pistons of the one or more flow control device; 
(d) moving the platform away from the guide housing axially with respect to the height of the piston; 
(e) moving the piston to a predetermined maximum position; and 
(f) allowing the predetermined pressure to build up to a threshold.

9. A system comprising: 
a tubular disposed in a wellbore, the tubular having a wall and an inner bore; 
an inflow control device embedded in the wall of the tubular, the inflow control device comprising: 
a guide housing having one or more ports extending therethrough and a guide bore; 
a breakable bond; and 
a platform having a lower surface and an upper surface, one or more pistons extending from the upper surface, and a projection extending into the guide bore in a first bonded configuration, the breakable bond being between the guide housing and the guide projection, the platform transitionable from 
the first bonded configuration wherein the one or more pistons are at least partially received in the one or more ports of the guide housing, thereby fluidically sealing the one or more ports, the platform being restrained from movement relative the guide housing by the breakable bond, to 
a breaking configuration wherein the platform is moveable a predetermined distance axially with respect to the height of the piston toward the guide housing upon experiencing a predetermined pressure upon the lower surface of the platform sufficient to break the breakable bond, thereafter to an opening configuration wherein the platform is moved a second predetermined distance axially with respect to the height of the piston away from the guide housing and the one or more pistons are displaced from the one or more ports upon experiencing a second predetermined pressure upon the upper surface of the platform, thereby fluidically opening the one or more ports, and thereafter to 
a misaligned configuration wherein the platform is displaced with respect to the guide housing and wherein the one or more pistons are misaligned with respect to the one or more ports.


Status
NOTICE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the 4/14/2022 reply.  In view of the applicant's amendments, all objections to the claims and specification have been withdrawn, as well as, all Section 112(a) and Section 112(b) rejections.  Drawing objections have been withdrawn, unless restated herein.

Drawings
The drawings are objected to because (1) reference numerals 116 and 245 point to the same structure (Fig. 2), reference numeral 245 points to solid structure, and specification paragraph [0017] indicates 245 should point to a bore, i.e., the bore formed by 215 (Fig. 2), and (2) reference numeral 310 should point to the guide bore, not the guide projection (Fig. 5).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The limitations of claim 1, 7, and 9 were not located in one reference, or a reasonable combination of references, particularly with regard to the new requirement that the one or more pistons become misaligned with respect to the one or more ports.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676